Affirmed and Opinion filed June 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00463-CR

                      FAHD SAAD TANASH, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR3320

                                OPINION


      Appellant Fahd Saad Tanash appeals his conviction for theft. See Tex. Penal
Code Ann. § 31.03 (West Supp. 2014). In a single issue appellant contends the trial
court erred in admitting evidence of an extraneous offense. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

      A jury convicted appellant of theft of a motor vehicle from a car dealership
in Galveston County. The trial court sentenced him to ten years’ confinement in
the Institutional Division of the Texas Department of Criminal Justice. Appellant’s
only challenge in this appeal is to the trial court’s admission of the extraneous-
offense evidence.

      Before trial the State sought a ruling on the admission of evidence of an
extraneous offense. On the day of the offense, a salesperson in the pre-owned
division of DeMontrond Chevrolet dealership was trying to serve two customers
and asked his colleague Greg Anthony for help. One of the customers, later
identified as appellant, wanted to look at a particular vehicle. Anthony used a
remote control device to unlock the driver’s door of a Chevrolet truck worth
approximately $31,000. Appellant asked for the key to the truck, and Anthony
gave it to him, assuming appellant wanted to see the dash board lights. As Anthony
walked around the back of the truck toward the passenger side, he heard the engine
start and the doors lock. When Anthony tried to open the passenger door, appellant
drove the truck out of the parking lot.

      Law enforcement officers used the truck’s OnStar system to track appellant.
After his arrest, appellant waived his rights and made a statement to police. In his
statement, appellant said that he took the truck from the dealership, telling the
salesperson that he wanted to take a test drive. According to appellant, he was
“dropped off at the mall by a taxi” and did not have enough money to get back to
Houston. Appellant walked to the dealership because the rental car agency at the
Mall of the Mainland was closed. Appellant admitted he did not have authority to
take the truck, and said he would never do it again.

      The night before the offense for which appellant was on trial he was arrested
for driving a stolen vehicle. The State asked the trial court to admit evidence of the
prior arrest to show appellant’s intent and motive to commit theft in the indicted
offense. The State argued that appellant had motive to steal the truck from the

                                          2
dealership because the vehicle he had been driving had been impounded. The State
further argued that under section 31.03(c) of the Penal Code and under Texas
Rules of Evidence 403 and 404(b), evidence of the extraneous offense was
admissible to show appellant’s intent to commit theft. Appellant objected to the
admission of evidence of the extraneous offense. The trial court overruled
appellant’s objection and permitted a running objection to the evidence when it
was admitted at trial.

      The State’s first witness was Officer Bruce Stewart of the Dickinson Police
Department. Testifying about the extraneous offense, Stewart said that he saw a
white Honda automobile traveling on the freeway without a rear license plate.
Stewart activated his vehicle’s emergency lights, and appellant, the driver of the
Honda, pulled over immediately. According to Stewart, appellant explained that he
recently purchased the car from his brother, who told appellant to remove the
license plates. Stewart ran the Vehicle Identification Number and learned that the
car had been reported stolen. Stewart then arrested appellant for unauthorized use
of a motor vehicle.

                  ADMISSION OF EXTRANEOUS-OFFENSE EVIDENCE

      In his sole issue on appeal appellant complains that the trial court erred in
admitting extraneous-offense evidence that he was arrested while driving a stolen
vehicle the night before the offense for which he was on trial. Appellant argues the
ruling violated Texas Rule of Evidence 404(b). We review a trial court’s ruling on
the admissibility of evidence under an abuse-of-discretion standard. Moses v. State,
105 S.W.3d 622, 627 (Tex. Crim. App. 2003). If we determine the trial court’s
ruling was within the zone of reasonable disagreement, we will find no abuse of
discretion. Id.

      Extraneous-offense evidence of other crimes, wrongs, or acts may not be
                                         3
admitted to show that the defendant acted in conformity with bad character. Tex.
R. Evid. 404(b). Extraneous-offense evidence, if relevant apart from proving
character conformity, may be admitted for other purposes, including proving
motive, opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or accident. Tex. R. Evid. 404(b); Moses, 105 S.W.3d at 626. Though
evidence of other crimes, wrongs, or acts may have a tendency to show character
conformity, extraneous-offense evidence that has relevance apart from character
conformity, such as for rebuttal of a defensive theory, may be admissible. See Tex.
R. Evid. 404(b); Moses, 105 S.W.3d at 626 n. 4, 628; Bargas v. State, 252 S.W.3d
876, 890 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      The State argues that section 31.03(c) of the Texas Penal Code governs
admissibility of extraneous-offense evidence in a theft case. We agree. Section
31.03(c)(1) provides that in theft cases:

      (c) For purposes of Subsection (b):
      (1) evidence that the actor has previously participated in recent
      transactions other than, but similar to, that which the prosecution is
      based is admissible for the purpose of showing knowledge or intent
      and the issues of knowledge or intent are raised by the actor’s plea of
      not guilty[.]
Tex. Penal Code Ann. § 31.03 (West, Westlaw through 2013 3d C.S.).

      Section 31.03(c)(1) is a specific statute pertaining to the admissibility of
evidence of extraneous transactions in a theft case. Rule 404(b) is a general rule
that applies to “evidence of other crimes, wrongs, or acts.” Rule 404(b) is not
restricted to a case in which the charged offense is theft. Texas Rule of Evidence
101(d) provides that, “despite these rules, a court must admit or exclude evidence
if required to do so by the United States or Texas Constitution, a federal or Texas
statute, or a rule prescribed by the United States or Texas Supreme Court or the

                                            4
Texas Court of Criminal Appeals. If possible, a court should resolve by reasonable
construction any inconsistency between these rules and applicable constitutional or
statutory provisions or other rules.” Tex. R. Evid. 101(d) (emphasis added). We
conclude that, based on Texas Rule of Evidence 101(d), there is no conflict
between Texas Penal Code 31.03(c)(1) and the Texas Rules of Evidence. See Tex.
Penal Code Ann. § 31.03; Tex. R. Evid. 101(d). Under Texas Penal Code
31.03(c)(1), if a defendant charged with theft pleads “not guilty” to the offense,
during the guilt/innocence phase of trial on the theft offense, evidence that the
defendant previously has participated in recent transactions other than, but similar
to, that on which the prosecution is based is admissible for the purpose of showing
knowledge or intent. See Tex. Penal Code Ann. § 31.03. Under Rule 101(d), such
evidence is admissible even if it otherwise would be inadmissible under Rule
404(b). See Tex. Penal Code Ann. § 31.03; Tex. R. Evid. 101(d); Ballard v. State,
945 S.W.2d 902, 904 (Tex. App.—Beaumont 1997, no pet.).

      Appellant argues that the recent extraneous offense is not admissible
because he did not raise any affirmative defenses or put intent at issue through
cross-examination or other means. Because the State’s first witness testified to
appellant’s arrest for unauthorized use of a motor vehicle the night before the
offense for which appellant was being tried, appellant argues the extraneous
offense was not admissible to show intent since intent was not yet at issue.

      Appellant cites Robbins v. State, 88 S.W.3d 256, 261 (Tex. Crim. App.
2002) in support of his argument. In Robbins, the Texas Court of Criminal Appeals
held that a simple plea of “not guilty” does not make issues such as intent a
relevant issue of consequence for purposes of determining admissibility of
extraneous-offense evidence under Rule of Evidence 404(b). The defendant in
Robbins, however, was charged with murder, and the State attempted to introduce

                                          5
prior-relationship evidence because the defendant suggested through vigorous
cross-examination of prosecution witnesses that the complainant’s death was not
the result of an intentional act. Id. at 258. But, section 31.03(c) specifically
provides that in cases of theft the defendant puts his intent at issue by pleading “not
guilty”. Today’s case is distinguishable from Robbins, in that the legislature has
determined that a defendant in a theft case places the issue of the defendant’s intent
at issue by pleading “not guilty”. See Tex. Penal Code Ann. § 31.03(c). The trial
court did not abuse its discretion in impliedly determining that the officer’s
extraneous-offense testimony (1) was evidence that appellant previously had
participated in recent transactions other than, but similar to, that on which the
prosecution was based, and (2) was admissible for the purpose of showing
appellant’s knowledge or intent. See Tex. Penal Code Ann. § 31.03(c)(1). We
conclude the trial court did not err in admitting extraneous-offense evidence that
appellant was arrested while driving a stolen vehicle the night before the charged
offense. See Tex. Penal Code Ann. § 31.03(c)(1).

      We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                        /s/       Kem Thompson Frost
                                                  Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Publish — Tex. R. App. P. 47.2(b).




                                              6